NUMBER 13-08-00613-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                   IN RE FERNANDO GARCIA


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

        Relator, Fernando Garcia, pro se, seeks a writ of mandamus ordering the trial court

to provide him with the record pertaining to his conviction for intoxication manslaughter.2

This Court previously affirmed the conviction. See Garcia v. State, No. 13-06-00488-CR,

2008 Tex. App. LEXIS 5990, at *8 (Tex. App.–Corpus Christi Aug. 7, 2008, no pet.) (mem.




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).

        2
           This Court previously considered and denied a sim ilar petition for writ of m andam us filed by relator
in this cause. See In re Garcia, No. 13-08-00568-CR, 2008 Tex. App. LEXIS 7650, at *1 (Tex. App.–Corpus
Christi Oct. 10, 2008, orig. proceeding) (per curiam ) (not designated for publication).
op. not designated for publication). In that appeal, relator was represented by appointed

counsel.

      The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).


                                                      PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 6th day of November, 2008.




                                            2